       Case 1:16-cv-01621-JLT Document 107 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11   DARREN WONDERLY, individually and on CASE NO. 1:16-cv-01621-LJO-JLT
     behalf of those similarly situated,
12                                        [PROPOSED] ORDER GRANTING
                    Plaintiff,            FURTHER STIPULATION TO EXTEND
13                                        THE STAY
             v.                           (Doc. 106)
14
     SHERIFF DONNY YOUNGBLOOD AND
15   DOES 1 through 50,

16                  Defendants.

17

18          To allow the parties to finalize their settlement, the Court ORDERS:

19          1.      The stay is extended to November 4, 2021.

20          2.      No later than November 4, 2021, the parties SHALL file a joint status report

21   regarding the settlement or, if the case is not settled, they SHALL file a proposed amended

22   scheduling order.

23          All other provisions of the Court’s May 20, 2021 order (Doc. 103) remain in place.

24
     IT IS SO ORDERED.
25

26      Dated:     September 20, 2021                              _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
